Per Curiam.

Belatrix contends that the Conrt of Appeals was without jurisdiction to consider and grant the motion to return the hill of exceptions; and that, under the statute, the court can return the bill only when it finds an omission occurring through accident or error.
The statute (Section 2321.14, Bevised Code) provides:
“When justice requires it, upon notice to all parties, an omission in a bill of exceptions, occurring through accident or error, may be corrected by the reviewing court, or it may be remanded to the trial court for such correction.”
The statute is remedial in nature and must be liberally construed. The Court of Appeals was acting within the jurisdiction invested in it by that statute in remanding the bill of exceptions to the trial court. Whether error intervened in the exercise of that jurisdiction is not determinable in a proceeding in prohibition, the relatrix having an adequate remedy by way of appeal.
The demurrer to the petition is sustained, and the writ of prohibition is denied.

Writ denied.

Weygandt, C. J., Zimmerman, Stewart, Bell, Matthias and Herbert, JJ., concur.